Exhibit 10.1

SECOND AMENDMENT TO THE

GLOBAL PAYMENTS INC.

AMENDED AND RESTATED 2000 LONG-TERM INCENTIVE PLAN

 This Second Amendment to the Global Payments Inc. Amended and Restated 2000
Long-Term Incentive Plan (the “Plan”), is hereby adopted by the Compensation
Committee of the Board of Directors of Global Payments Inc. (the “Company”).

 The Plan is hereby amended, effective as of December 15, 2008, as follows:

1.      The last sentence of Section 7.1(b) (which read “The Committee may
permit an arrangement whereby receipt of Stock upon exercise of an Option is
delayed until a specified future date.”) is hereby deleted.

2.      Section 14.3 is hereby deleted and replaced with the following:

14.3. FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or (for Awards
other than Options or SARs) on a deferred basis, in each case determined in
accordance with rules adopted by, and at the discretion of, the Committee.

3.      Section 16.3 is hereby amended by deleting the following sentence: “If
Shares are surrendered to the Company to satisfy withholding obligations in
excess of the minimum withholding obligation, such Shares must have been held by
the Participant as fully vested shares for at least six months.”

4.      A new Section 16.16 is hereby added as follows:

16.16.  SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

   (a)     General. It is intended that the payments and benefits provided under
the Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.

   (b)     Definitional Restrictions. Notwithstanding anything in the Plan or in
any Award Certificate to the contrary, to the extent that any amount or benefit
that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable, or a
different form of payment (e.g., lump sum or installment) would be effected,
under the Plan or any Award Certificate by reason of the occurrence of a change
in control, or the Participant’s Disability or separation from service, such
amount or benefit will not be payable or distributable to the Participant,
and/or such different form of payment will not be effected, by reason of such



--------------------------------------------------------------------------------

circumstance unless the circumstances giving rise to such change in control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not prohibit the vesting of any Award upon a
change in control, Disability or separation from service, however defined. If
this provision prevents the payment or distribution of any amount or benefit,
such payment or distribution shall be made on the next earliest payment or
distribution date or event specified in the Award Certificate that is
permissible under Section 409A. If this provision prevents the application of a
different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.

   (c)     Allocation among Possible Exemptions. If any one or more Awards
granted under the Plan to a Participant could qualify for any separation pay
exemption described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in
the aggregate exceed the dollar limit permitted for the separation pay
exemptions, the Company (acting through the Committee or the Head of Human
Resources) shall determine which Awards or portions thereof will be subject to
such exemptions.

   (d)     Six-Month Delay in Certain Circumstances. Notwithstanding anything in
the Plan or in any Award Certificate to the contrary, if any amount or benefit
that would constitute non-exempt, “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Plan or any Award Certificate by reason of a Participant’s separation from
service during a period in which the Participant is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Committee under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations
order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):

(i) the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”); and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

(e)      Grants to Employees of Affiliates. Eligible Participants who are
service providers to an Affiliate may be granted Options or SARs under this Plan
only if the Affiliate



--------------------------------------------------------------------------------

qualifies as an “eligible issuer of service recipient stock” within the meaning
of §1.409A-l(b)(5)(iii)(E) of the final regulations under Section 409A of the
Code.

(f)      Fair Market Value of Unlisted Stock. If the Stock is not listed on a
securities exchange, the Fair Market Value of the Stock as of any given date
shall, for purposes of the Plan and any Award, be determined by such method as
the Committee determines in good faith to be reasonable and in compliance with
Section 409A of the Code.

(g)      Design Limits on Options and SARs. Notwithstanding anything in this
Plan or any Award Certificate, no Option or Stock Appreciation Right granted
under this Plan shall (i) provide for Dividend Equivalents or (ii) have any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise or disposition of the Option or Stock Appreciation
Right.

(h)      Timing of Distribution of Dividend Equivalents. Unless otherwise
provided in the applicable Award Certificate, and Dividend Equivalents granted
with respect to an Award hereunder will be paid or distributed no later than the
15th day of the 3rd month following the later of (i) the calendar year in which
the corresponding dividends were paid to shareholders, or (ii) the first
calendar year in which the Participant’s right to such Dividends Equivalents is
no longer subject to a substantial risk of forfeiture.

(i)      Anti-Dilution Adjustments. Notwithstanding any anti-dilution provision
in the Plan, the Committee shall not make any adjustments to outstanding Options
or SARs that would constitute a modification or substitution of the stock right
under Treas. Reg. Sections 1.409A-l(b)(5)(v) that would be treated as the grant
of a new stock right or change in the form of payment for purposes of Code
Section 409A.

5.      Except as amended hereby, the Plan as previously amended shall remain in
full force and effect.

 IN WITNESS WHEREOF, Global Payments Inc., by a duly authorized officer, has
executed this Second Amendment to the Plan, this 15th day of December, 2008.

 

GLOBAL PAYMENTS INC.

By:

 

LOGO [g66959exa_pg1.jpg]